La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
Nos corresponde determinar si la Autoridad de Carrete-ras y Transportación, patrono asegurado por el Fondo de Seguro del Estado, responde vicariamente por los daños sufridos por un empleado en un accidente en el empleo como consecuencia de los actos negligentes de un coem-pleado; y en la alternativa, si responde por su propia negli-gencia como entidad dueña de la carretera donde ocurrió el accidente. Respondemos ambas cuestiones en la negativa.
r=H
El 5 de septiembre de 2000 el Sr. Omar González Rivera y otros presentaron una demanda contra Multiventas y Servicios, Inc. (Multiventas), al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141, para reclamar daños y perjuicios sufridos en un accidente en el desempeño de su trabajo. El señor González Rivera alegó en la demanda que el 5 de septiembre de 1999 sufrió un accidente automovi-lístico, en la Carretera Núm. 30 Km. 105 en Gurabo, mien-tras realizaba labores a beneficio de su patrono, la Autori-dad de Carreteras y Transportación (A.C.T. o la Autoridad). Al momento del accidente, el demandante via-jaba en calidad de pasajero en un vehículo oficial de dicha entidad, que era conducido por el Sr. Candelaria Reyes Ocasio, otro empleado de la A.C.T. El vehículo fue impac-tado por su lateral izquierdo por otro vehículo propiedad de la codemandada Multiventas, que manejaba el Sr. William Maldonado Rosado, un empleado de dicha compañía.
El 2 de enero de 2001 se enmendó la demanda para incluir a Seguros Triple S, Inc. (Triple S) como aseguradora de Multiventas. El 8 de mayo de 2001 Triple S presentó una demanda de tercero contra la A.C.T., su aseguradora *879Puerto Rican American Insurance Co. (PRAICo) y el conductor del vehículo, señor Reyes Ocasio. Triple S alegó en la demanda contra tercero que el accidente se debió a la negligencia del conductor, quien fue el causante directo de los daños. En cuanto a la Autoridad, alegó que ésta debía responder vicariamente por la negligencia de su empleado, y, en la alternativa, que la A.C.T. era directamente respon-sable por su propia negligencia, por haber mantenido un área provisional de viraje sin tomar las debidas medidas de seguridad tales como letreros, rótulos o avisos que ad-virtieran sobre las obras de construcción en la carretera.
Cabe destacar que la Policía de Puerto Rico levantó una querella sobre el accidente, en cuyo informe se le imputó negligencia y descuido al conductor del vehículo de la Au-toridad, señor Reyes Ocasio.(1) También surge de la de-manda contra tercero que el vehículo de Multiventas fue declarado pérdida total y que PRAICo, aseguradora de la A.C.T., pagó a Multiventas veinte mil dólares en concepto de pérdida total y de uso.(2)
El 21 de junio de 2004, la A.C.T. y su aseguradora PRAICo presentaron una solicitud de sentencia sumaria para que el tribunal adjudicase a su favor. Alegaron como defensa afirmativa que la Autoridad era patrono protegido por la inmunidad patronal de la Ley de la Corporación del Fondo del Seguro del Estado (F.S.E.). Incluyeron con su moción unos documentos acreditativos de que la A.C.T era patrono asegurado bajo el F.S.E., por cuanto el obrero de-mandante, señor González Rivera, claramente estaba im-pedido de reclamarle directa o indirectamente a su patrono por el accidente ocurrido.(3) En su Resolución de 11 de oc-tubre de 2004, el Tribunal de Primera Instancia declaró “no ha lugar” la solicitud de sentencia sumaria. Basó su determinación en dos fundamentos, a saber: la alegación *880de negligencia en el área de viraje y la responsabilidad vicaria de la Autoridad.
La Autoridad y PRAICo acudieron al Tribunal de Apela-ciones de dicha determinación, tribunal que confirmó la resolución recurrida. Estimó el foro intermedio que existen varias controversias reales que impiden disponer del caso sumariamente. No conformes, acuden a nosotros mediante un recurso de certiorari y nos plantean el error siguiente:
Erró el Tribunal de Apelaciones al confirmar al Tribunal de Primera Instancia cuando se negó a desestimar la demanda de tercero incoada contra la Autoridad de Carreteras y Transpor-tación y su aseguradora PRAICO, cuando esta parte goza de inmunidad patronal bajo la Ley que crea el Fondo del Seguro del Estado. Certiorari, pág. 87.
El pasado 24 de junio de 2005 emitimos una orden diri-gida al recurrido para que mostrara causa del porqué no debíamos expedir el auto y revocar la sentencia recurrida. Este compareció, por lo que estamos en posición de resolver y pasamos a así hacerlo.
i — i HH
La codemandada y tercera demandante, Triple S, reco-noce que A.C.T. es patrono asegurado bajo el F.S.E. Sin embargo, señala que A.C.T. y su aseguradora PRAICo no han sido traídas al pleito en calidad de patrono del em-pleado demandante, sino para que responda vicariamente por los actos negligentes del causante del accidente, su em-pleado el Sr. Candelaria Reyes Ocasio. En la alternativa, indicaron que A.C.T. debe responder por su propia negli-gencia como entidad dueña de la carretera donde ocurrió el accidente. Tanto el Tribunal de Primera Instancia como el Tribunal de Apelaciones han acogido los planteamientos de la recurrida. Erraron en así hacerlo. Veamos.
A. Mediante la aprobación de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley *881Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq., se crearon el Fondo del Seguro del Estado y la Comisión Industrial de Puerto Rico con el pro-pósito de asegurar al trabajador empleado una compensa-ción justa y rápida por los daños sufridos como consecuen-cia de accidentes o enfermedades acaecidas en el desempeño de su trabajo. Guzmán y otros v. E.L.A., 156 D.P.R. 693 (2002). La aprobación de esta legislación surgió como resultado de mutuas concesiones entre los obreros —cuya fuerza era limitada— y los patronos, quienes en-frentaban una intensa presión de parte de sus obreros. Guzmán y otros v. E.L.A., supra, citando a R.E. Bernier, La constitucionalidad de dar inmunidad al patrono estatuta-rio cuando el contratista independiente se ha asegurado a través del Fondo del Seguro del Estado, 53 (Núm. 1) Rev. C. Abo. P.R. 53 (1992). La ley estableció un esquema de apor-tación patronal compulsoria a un fondo estatal de seguro con el fin de compensar lesiones que provengan de cual-quier acto o función del obrero, siempre que sean inheren-tes a su trabajo o que ocurran en el transcurso de horas laborables. Martínez v. Bristol Myers, Inc., 147 D.P.R. 383 (1999); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985).
Conforme al esquema del F.S.E., el patrono asume el riesgo de la lesión, entendiéndose que su responsabilidad es absoluta. Siendo así, el empleado que se acoge al F.S.E. por un accidente del trabajo no tendrá que probar que hubo negligencia de parte del patrono como causa de la lesión o enfermedad, por lo que es inmaterial que el accidente haya ocurrido como consecuencia de la negligencia del patrono, de un tercero o hasta del propio empleado. Guzmán y otros v. E.L.A., supra. Es decir, el empleado recibe la compensación independientemente de quién sea responsable por el accidente. La legislación evita que el empleado tenga que enfrentar las dificultades de una reclamación civil ante los tribunales, en la que tendría que probar el elemento de culpa o negligencia. Íd. A cambio de *882esta protección, el patrono asegurado recibe inmunidad contra cualquier reclamación civil en daños y perjuicios que pueda entablar el empleado lesionado en su contra. íd.
Sin embargo, un empleado lesionado que esté impedido de demandar a su patrono por éste gozar de inmunidad patronal, tiene a su haber una causa de acción en daños y perjuicios contra el tercero responsable del daño. Así lo reconoce el Art. 29 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 32. En ausencia de una expresión legislativa al respecto, definimos al “tercero” como la “persona extraña, ajena y separada de la interacción jurídica que relaciona al patrono ... con el Fondo del Seguro del Estado en la obligación legal común de asegurar sus obreros y empleados a tenor de lo dispuesto en la Ley de Compensaciones por Accidentes del Trabajo”. Lugo Sánchez v. A.F.F., 105 D.P.R. 861, 866-867 (1977). Véase, también, López Rodríguez v. Delama, 102 D.P.R. 254 (1974).
Posteriormente, extendimos el alcance de la inmunidad patronal a su aseguradora. Ausente una causa de acción contra el patrono, no procede que responda su aseguradora por una reclamación que en derecho es improcedente. No puede extenderse el contrato de seguros a cubrir una responsabilidad que no se le reconoce al asegurado. Véase Admor. F.S.E. v. Flores Hnos. Cement Prods., 107 D.P.R. 789 (1978).
Es vasta la jurisprudencia de este Tribunal que destaca el carácter absoluto de la inmunidad patronal. Ni siquiera la negligencia crasa de parte del patrono quiebra esta inmunidad, y el remedio provisto por el F.S.E. es el único remedio disponible para el empleado lesionado. Guzmán y otros v. E.L.A., supra; Hernández v. Bermúdez & Longo, S.E., 149 D.P.R. 543 (1999); Admor., F.S.E. v. Flores Hnos. Cement Prods., supra. No obstante, por excepción, la inmunidad patronal no aplica en aquellas situaciones en las que el daño sufrido por el obrero se deba a un acto intencional o discriminatorio de parte del patrono. Ante *883este tipo de actuación del patrono, se le reconoce al em-pleado afectado una causa de acción para reclamarle civil-mente a su patrono. Odriozola v. S. Cosmetic Dist. Corp., supra; Hernández v. Bermúdez & Longo, S.E., supra.
La exclusividad del remedio del F.S.E. en las reclamaciones por accidentes en el trabajo hace improcedente en derecho una demanda de tercero contra el patrono. El patrono no es responsable ante el obrero por los daños causados, por cuanto no se configura la reláción de solidaridad entre el tercero y el patrono. Así, en Cortijo Walter v. Fuentes Fluviales, 91 D.P.R. 574, 581 (1964), nos expresamos en contra de permitir una demanda de tercero contra el patrono, pues estimamos que “[s]ería traer a consideración la negligencia del patrono por la puerta trasera de una demanda de tercero, y hacerlo responsable en daños por tal negligencia”. No puede permitirse indirectamente, por vía de tercero, lo que está impedido en una acción directa. Íd. En consecuencia, cuando el accidente en el trabajo se debe a la negligencia conjunta del patrono y de un tercero, a este último se le impone la obligación de resarcir el daño sólo en proporción a su propia culpa y al grado en el que colaboró en producir el resultado dañoso. Vda. de Andino v. A.F.F., 93 D.P.R. 170 (1966).
De otro lado, la doctrina vigente dispone que los coempleados cuyos actos negligentes o torticeros hayan sido la causa del accidente, responden en su carácter personal al amparo del Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141. No obstante, la inmunidad del patrono se ex-tiende a los coempleados —oficiales, supervisores, agentes, o compañeros empleados— cuando sus actos negligentes y torticeros hayan surgido en el desempeño de los deberes generales de su empleo. Véanse: Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992); Guzmán y otros v. De Jesús, 155 D.P.R. 296 (2001); Guzmán y otros v. E.L.A., supra. Lo contrario sería exigir al coempleado la obligación de cubrir un deber que ya ha sido debidamente compensado por el F.S.E. Hemos sido enfáticos en que el propósito *884del esquema del F.S.E. no fue transferir de un empleado a otro la responsabilidad por un accidente de trabajo. Guzmán y otros v. De Jesús, supra, pág. 5; Guzmán y otros v. E.L.A, supra.
Conforme la discusión que antecede, indirectamente hemos rehusado responsabilizar vicariamente(4) al patrono por los actos negligentes de sus empleados cuando estos actos han surgido en el descargo de los deberes de sus respectivos puestos. Así, en Admor., F.S.E. v. Flores Hnos. Cement Prods., supra, resolvimos que el Municipio de Mayagüez, patrono asegurado por el F.S.E., no podía ser demandado por el obrero lesionado, ni directa ni indirectamente, aun ante la negligencia del chofer municipal en ocasión del accidente automovilístico. Igualmente, resolvimos en Guzmán y otros v. De Jesús, supra, donde expresamos que el demandante estaba impedido de demandar, directa o indirectamente, en daños y perjuicios a su patrono, el Municipio de Bayamón, independientemente de que el conductor del vehículo municipal hubiese incurrido en actos negligentes que fueran la causa del accidente.
Ambos casos trataban de accidentes automovilísticos en el trabajo causados por la negligencia de un compañero empleado que conducía el vehículo accidentado. En ambas ocasiones, enfáticamente, nos expresamos sobre la inexistencia de la causa de acción contra el patrono asegurado. Hoy reiteramos ese principio al resolver que un patrono asegurado bajo la Ley del Sistema de Compensaciones por Accidentes del Trabajo no responde vicariamente por los actos negligentes de un empleado cuando dichos actos ocurren en función de su empleo. Habiéndose *885extendido al coempleado negligente la inmunidad del pa-trono asegurado —por surgir su negligencia en el curso del empleo— no resulta lógico que un patrono inmune res-ponda vicariamente por un empleado que es igualmente inmune.
B. Como mencionáramos, la inmunidad patronal es casi absoluta. Se reconocen contadísimas excepciones, siendo una de éstas aquellas situaciones en las que se trata de actos intencionales o discriminatorios del patrono. En Laureano Pérez v. Soto, 141 D.P.R. 77 (1996), reconocimos una segunda excepción a la inmunidad patronal al adoptar en nuestra jurisdicción la doctrina de la doble personalidad del patrono. Esta doctrina adelanta que un patrono puede ser tercero a los efectos de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, siempre y cuando posea una segunda personalidad totalmente independiente de la que ostenta como patrono. Íd. Según comenta el profesor Larson, se trata de una cuestión de identidad en la cual es necesario que el patrono posea una personalidad jurídica separada. 2 Larson’s, Workmen’s Compensation for Occupational Injuries and Death Sec. 72.81 (1989). Precisamente, en Laureano Pérez, supra, reconocimos que el patrono, como tutor de un incapacitado mental, tenía una segunda personalidad jurídica, independiente a la de patrono, que justificaba que fuera considerado “tercero” para propósitos de la Ley del Sistema de Compensaciones por Accidentes del Trabajo.
Un análisis de la jurisprudencia federal y de las juris-dicciones estatales en Estados Unidos demuestra que la doctrina de la doble personalidad ha caído en desuso, y que la mayoría de las categorías de personalidad doble alega-das han sido rechazadas por los tribunales.(5) Casi unáni-memente se ha denegado el reclamo de que el patrono debe *886responder bajo la doctrina de la doble personalidad como dueño del terreno donde ocurrió el accidente de empleo. Principalmente, se utiliza el fundamento de que la mera titularidad de la tierra no otorga a una persona una se-gunda personalidad jurídica. Además, el profesor Larson destaca la consideración práctica siguiente:
An employer, as part of his business, will almost always own or occupy premises, and maintain them as an integral part of conducting his business. If every action and function connected with maintaining the premises could ground a tort suit, the concept of exclusiveness of remedy would be reduced to a shambles. Larson’s, supra, Sec. 72.82, pág. 14-86.
De este modo, cuando el empleado haya experimentado un daño como consecuencia de su función de empleo, debe considerarse que, aun siendo el patrono dueño de la pro-piedad, la relación patrono-empleado es la relación domi-nante entre las partes al momento del accidente. Véanse: Holzworth v. Fuller, 448 A.2d 394 (N.H. 1982), en donde el tribunal rechazó que existiera una distinción entre el de-ber del patrono de mantener un ambiente de trabajo se-guro y su deber, como propietario del establo donde ocurrió el accidente, de avisar al público del peligro potencial de los caballos. State v. Purdy, 601 P.2d 258 (Alaska 1979), donde el empleado reclamó a su patrono, el estado de Alaska, bajo la doctrina de doble personalidad, como dueño de la carretera donde ocurrió el accidente, por no haberla mantenido en las debidas condiciones. El Tribunal Supremo de Alaska declinó aplicar la doctrina. Sharp v. Gallagher, 447 N.E.2d 786 (Ill. 1983), donde el hecho de que el patrono sea también el propietario de la tierra no le proporciona una identidad jurídica separada a los efectos de activar la excepción de la doctrina de la doble personalidad. Jackson v. Gibson, 409 N.E.2d 1236 (Ind. App. 1980), donde el tribunal rechazó imponer responsabi-lidad al presidente y único accionista del patrono en su capacidad de dueño de la tierra. Kottis v. United States Steel Corp., 543 F.2d 22 (7mo Cir. 1976), donde el tribunal reiteró la exclusividad del remedio, confirmando así al tri*887bunal estatal. Sólo de no haber sido el patrono el dueño de la propiedad, hubiera tenido la demandante una causa de acción en su contra por éste no haber ejercido las debidas precauciones en proveer un establecimiento seguro.(6)
Nos parece acertado el comentario del profesor Larson en cuanto a la aplicación de la doctrina en las distintas jurisdicciones de Estados Unidos. Nos indica que:
[A] few courts have stretched the doctrine so far as to destroy employer immunity whenever there was, not a separate legal person, but merely a separate relationship or theory of liability. When one considers how many such added relations an employer might have in the course of a day’s work —as landowner, land occupier, products manufacturer, installer, modifier, vendor, bailor, repairman, vehicle owner, shipowner, self-insurer, safety inspector— it is plain [to see] that this trend could go a long way toward demolishing the exclusive remedy principle. Larson’s, supra, Sec. 72.81, pág. 14-75.
En conclusión, resolvemos que la mera titularidad sobre la propiedad donde ocurrió el accidente no inviste al patrono —la Autoridad— con una personalidad alterna y separada a la de patrono. No puede crearse una personalidad jurídica separada cuando ambas están estrechamente entrelazadas. En el caso de patronos que son además dueños de la propiedad donde ocurre el accidente de empleo, mantener el lugar en óptimas condiciones y garantizar la seguridad —tanto a sus empleados como al público general— constituye una función inherente al manejo de su negocio. No se configura una personalidad lo suficientemente separada de la de patrono —que justifique reconocer una excepción a la inmunidad patronal— por vía de la doctrina de la doble personalidad. Esta doctrina debe interpretarse restrictivamente y limitarse exclusivamente *888a aquellas situaciones en las que claramente surja una dualidad de personas jurídicas, de manera que no quepa lugar a duda que se justifica caracterizar al patrono como un tercero responsable, tal y como sucedió en Laureano Pérez v. Soto, supra.
HH H — i HH
Por otra parte, la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap.XII, es el mecanismo procesal que per-mite a los litigantes solicitar al tribunal que dicte sentencia a su favor sin la necesidad de celebrar una vista evidenciaría del caso en su fondo. Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994). Para que proceda una sentencia sumaria, la parte que la solicita debe demostrar que de las alegaciones, deposiciones, contestaciones a interrogatorios y admisiones ofrecidas surge que no existe controversia real sustancial en cuanto a ningún hecho medular, y que como cuestión de derecho procede que se dicte sentencia a su favor. Jusino et als. v. Walgreens, 155 D.P.R. 560 (2001); Vera v. Dr. Bravo, 161 D.P.R. 308 (2004). Al adjudicar una sentencia sumaria, el tribunal analizará los documentos presentados por las partes en sus respectivas mociones, así como todo documento admisible en evidencia que obre en el expediente. Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990).
La sentencia sumaria se caracteriza como un remedio discrecional extraordinario que sólo debe concederse cuando el tribunal tenga ante sí todos los hechos pertinentes y surja claramente de los documentos la existencia de un derecho. PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881 (1994). Asimismo, hemos destacado que se trata de un mecanismo que debe ser utilizado con cautela, ya que una controversia mal adjudicada sumariamente tiene el efecto de privar al litigante de su día en corte. Roig Com. Bank v. Rosario Cirino, 126 D.P.R. 613 (1990). Cualquier duda sobre la existencia de una controversia real acerca de *889los hechos medulares del caso deberá resolverse contra la parte que solicita la sentencia sumaria. Cuadrado Lugo v. Santiago Rodríguez, supra.
Al considerar una sentencia sumaria, el tribunal no dirime credibilidad, sino que deberá presumir como ciertos todos los hechos no controvertidos que surjan de los documentos presentados y demás evidencia admisible. Una vez controvertido algún hecho material en la controversia, es la obligación del tribunal denegar la sentencia sumaria y proceder con el juicio plenario. Luan Invest. Corp. v. Rexach Const. Co., Inc., 152 D.P.R. 652 (2000); Licari v. Dorna, 148 D.P.R. 453 (1964). Un tribunal no debe dictar sentencia sumaria cuando los hechos materiales y esenciales han sido controvertidos, quedan alegaciones afirmativas sin refutar en la demanda, resalta una controversia sobre un hecho esencial de los documentos que acompañan la moción y no procede la demanda como cuestión de derecho. Vera v. Dr. Bravo, supra.
IV
Ala luz del derecho que antecede, analicemos los hechos del presente caso.
El señor González Rivera, empleado de la Autoridad, instó una demanda contra Multiventas —el alegado ter-cero responsable— y su aseguradora Triple S, por lesiones ocurridas como consecuencia de un accidente de trabajo. El accidente en cuestión es un accidente automovilístico que tuvo lugar en una carretera donde la Autoridad llevaba a cabo trabajos de reparación. El vehículo accidentado donde viajaba el demandante, propiedad de la A.C.T., lo conducía un compañero empleado, el señor Reyes Ocasio. Se ha ale-gado que este último incurrió en negligencia.
Sin lugar a dudas, la Autoridad es patrono asegurado por el F.S.E., por cuanto el señor González Rivera está im-pedido de reclamarle en daños, ya sea directa o indirecta-mente, mediante una demanda contra tercero. La inmuni-dad de la A.C.T. se extiende al empleado conductor, señor *890Reyes Ocasio, quien al momento del accidente se encon-traba en el descargo de las funciones de su empleo. En consecuencia, no responde vicariamente la A.C.T. por los actos negligentes de su empleado, el señor Reyes Ocasio.
De otro lado, tampoco reconocemos que suijan en este caso circunstancias que justifiquen la aplicación de la doc-trina de la doble personalidad del patrono. La función de patrono está tan estrechamente vinculada con la de dueña de la carretera que es imposible desmembrar una de la otra. La Ley de la Autoridad de Carreteras y Transportación de Puerto Rico, Ley Núm. 74 de 23 de junio de 1965, según enmendada, 15 L.P.R.A. sec. 2001 et seq., creó la Autoridad con la principal función de mantener en buen estado las vías de rodaje del Estado Libre Asociado de Puerto Rico y procurar la seguridad en ellas, pertenezcan éstas a la propia Autoridad o al Estado Libre Asociado. Art. 1 de la Ley Núm. 74, supra, 15 L.P.R.A. sec. 2002. Para lograr ese objetivo, la Autoridad es patrono de miles de empleados, quienes tienen a su cargo, entre otras funcio-nes, garantizar la seguridad en la propiedad de la Autori-dad, así como en la del Estado Libre Asociado. La A.C.T. no ostenta una personalidad jurídica separada e indepen-diente a la de ser patrono por el mero hecho de ser dueña de la carretera donde ocurrió el accidente, o por ser la en-tidad a la que el Gobierno ha otorgado el poder general de mantener seguras las carreteras del país. Es altamente in-tricado, sino imposible, deslindar una personalidad de la otra.
Ausente una controversia real sustancial en cuanto a la improcedencia de la demanda contra tercero instada contra la A.C.T. y su aseguradora, procede en derecho adjudi-car la sentencia sumaria que solicitaran los terceros de-mandados y desestimar en su totalidad la demanda en su contra. Por último, resaltamos que, según resolvimos en Vida. de Andino v. A.F.F., supra, por no haber solidaridad en la reclamación, de probarse la responsabilidad del ter-cero —Multiventas— éste responde por el daño sólo en pro-porción a su propia culpa.
*891V
Por los fundamentos antes expuestos, se expide el auto solicitado y se revoca la sentencia del Tribunal de Apelaciones. Se desestima la demanda contra tercero ins-tada contra la Autoridad de Carreteras y Transportación y su aseguradora Puerto Rican American Insurance Co. Se devuelve el caso al Tribunal de Primera Instancia para que continúe con los procedimientos.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Fuster Berlingeri y la Jueza Asociada Señora Fiol Matta no intervinieron.

(1) Véase Apéndice del Certiorari, págs. 49 a 52.


(2) Íd., pág. 29.


(3) Cabe destacar que el demandante se acogió a los beneficios del Fondo del Seguro del Estado por las lesiones causadas como consecuencia del accidente.


(4) En virtud del Art. 1803 del Código Civil, 31 L.P.R.A. sec. 5142, un patrono responde vicariamente por los actos de sus empleados dentro de las funciones y en cumplimiento de las obligaciones regulares del empleo. Mártir Santiago v. Pueblo Supermarket, 88 D.P.R. 229 (1963). El criterio a ser utilizado en casos de relación patrono-empleado es si el empleado actuó en beneficio del patrono. Martínez v. Comunidad M. Fajardo, 90 D.P.R. 461 (1964).


(5) La doctrina ha tenido mayor aceptación en casos de reclamaciones sobre productos defectuosos, cuando el accidente se relaciona a productos manufacturados por el patrono para venderlos al público en general. 2 Larson’s, Workmen’s Compensation for Occupational Injuries and Death Sec. 72.81 (1989).


(6) Véanse, además: Walker v. Berkshire Foods, Inc., 354 N.E.2d 626 (Ill. App. 1976); Jansen v. Harmon, 164 N.W.2d 323 (Iowa 1969); Swichtenberg v. Brimer, 828 P.2d 1218 (Ariz. App. 1991); Minsky v. Baitelman, 120 N.Y.S.2d 86 (N.Y. App. 1953); Billy v. Consolidated Mach. Tool Corp., 412 N.E.2d 934 (N.Y. 1980); Gore v. Amoco Production Co., 616 S.W.2d 289 (Tex. Civ. App. 1981); Holt v. Preload Technology, Inc., 774 S.W.2d 806 (Tex. App. 1989); Vaughn v. Jernigan, 242 S.E.2d 482 (Ga. App. 1978).